DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, it is unclear what “0.05 or less” covers.  Is this a percent?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mazaki et al. (JP 2013-147368) in view of Okada et al. (JP 2012-126587).
Mazaki et al. teach a cylindrical indium tin oxide sputtering target which has a length of at least 750 mm and a relative density of 99.9% and which is joined to a backing tube made of stainless steel.  The joining is brazing with indium.  Indium has a melting point of 200 degrees C or less.  (Paragraph 0068-0079, 0103 – The ceramic cylindrical sputtering target material of the present invention has a length of 500 mm or more, preferably 750 mm or more, more preferably 1000 mm or more, and still more preferably 1500 mm or more. When sputtering is performed using one target material of the present invention, the longer the target material is, the larger the area of film formation becomes possible, and no arcing due to the division portion occurs. When a plurality of target materials according to the present invention are connected and sputtering is performed, the smaller the number of target materials, the smaller the target length can be made, and the number of divisions can be reduced. The number of occurrences of arcing can be reduced.
The roundness, cylindricity and deflection tolerance of the ceramic cylindrical sputtering target material of the present invention is preferably within 1 mm, more preferably within 0.5 mm, and still more preferably within 0.1 mm. The smaller the roundness, the cylindricity and the swing tolerance, the smaller the arcing is less likely to occur.
The ceramic cylindrical sputtering target material of the present invention has a relative density of 95% or more, preferably 99% or more, and more preferably 99.5% or more. As the relative density of the target material is higher, it is possible to prevent the target material from being cracked due to thermal shock or temperature difference during sputtering, and the thickness of the target material can be effectively utilized without waste. In addition, generation of particles and arcing can be reduced, and good film quality can be obtained. The upper limit of the relative density is not particularly limited, but is usually 100%.
There is no particular limitation on the type of ceramic which is the material of the ceramic cylindrical sputtering target material of the present invention, and for example, indium oxide-tin oxide based material (ITO), aluminum oxide-zinc oxide based material (AZO) and indium oxide- Gallium oxide-zinc oxide based materials (IGZO) and the like can be mentioned.
The backing tube usually has a cylindrical shape to which a ceramic cylindrical sputtering target material can be bonded. There is no restriction | limiting in particular in the kind of backing tube, According to a target material, it can select suitably and can use it from the backing tube conventionally used. For example, stainless steel, titanium etc. can be mentioned as a material of a backing tube.
The type of the bonding material is not particularly limited, and can be appropriately selected and used from conventionally used bonding materials according to the target material. For example, as a bonding material, a solder made of indium or the like can be mentioned.)

	The difference between Mazaki et al. and claim 1 is that wherein a variation coefficient of a bulk resistivity in an axial direction is 0.05 or less on an outer peripheral surface of the cylindrical target material is not discussed.
	Regarding wherein a variation coefficient of a bulk resistivity in an axial direction is 0.05 or less on an outer peripheral surface of the cylindrical target material (Claim 1), Okada et al. teach that at each point on the body (i.e. in the axial direction) the specific resistance value has a relative standard deviation of ≤10%.  (See Abstract - At each point of the bulk of the resulting oxide sintered body, a relative standard deviation of density is ≤1%, a relative standard deviation of specific resistance value is ≤10%, a relative standard deviation of average crystal grain diameter is ≤5%, and a density is ≥90% of the theoretical density.)
	The motivation for utilizing the features of Okada et al. is that it allows for preventing cracks or distortions during sputtering.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Mazaki et al. by utilizing the features of Okada et al. because it allows for preventing cracks or distortions during sputtering.
Allowable Subject Matter
Claims 5-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5-7 are allowable over the prior art of record because the prior art of record does not teach the combination of claimed subject matter including wherein the powder filling step comprises providing tapping vibrations in an up-down direction for dropping down the forming mold to abut against a disposed surface with the forming mold, while an opening portion on an upper end side of the forming space is provided with a sieve so as to cover the opening portion and the raw material powder is filled in the forming space through the sieve, and the raw material powder is filled in the forming space while carrying out at least five tapping vibrations per 1 kg of an amount of the raw material powder filled; and wherein the forming step comprises performing the cold isostatic pressing while disposing a reinforcing member for supporting the forming mold from its outer peripheral side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 13, 2022